Appeal by defendant from a judgment of the former County Court, Kings County, rendered March 9, 1962 after a jury trial, convicting Mm of possessing a narcotic drug as a felony, in violation of article 33 of the Public Health Law, and imposing sentence upon him as a second felony offender. Defendant also brings up for review an intermediate order of *672said court, made February 6, 1962 after a hearing, which denied his motion to suppress certain evidence (Code Grim. Pro., § 813-e). Judgment affirmed. No opinion. No separate appeal lies from the intermediate order, which nevertheless has been reviewed on the appeal from the judgment of conviction (Code Grim. Pro., § 517, subd. 3). Beldock, P. J., Ughetta, Kleinfeld, Hill and Hopkins, JJ., concur.